Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 10 February 1797
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


          
            my Dear Sister
            Quincy Feb’ry 10th 1797
          
          What a Charming Letter have I received from my ever Dear and valued Sister, how repleat with benevolence. Surely she openeth her Mouth with Wisdom, and upon her Tongue is the Law of Kindness. Not an avenue to the Heart, which her pen cannot trace, not a Chord which her skill cannot strike. How soothing how comforting how encourageing are her Words, and such My Dear Sister have I need of, in the Arduous station which the voice of my Country has designated to me. so far from feeling any sensations of Pride or Ostentation from the event, my mind is solemnized and impressed with the new Duties, and the Weight of cares devolved upon My best Friend. in concequence of it, and upon me, as a sharer in some of the cares which will encompass him, I can say with the Psalmist when addressing the Supreeme Being
          
            “Still has my Life new Wonders seen
            Repeated every year
            Behold my Days which yet remain
            I trust them to thy care[”]
          
          Dr Preistly in his dedication of his volm of Sermons to the Vice President, very justly observes that Christian principles will best enable Men to Devote their Time their Talents, their Lives, and what is often a greater sacrifice, their Characters to the publick Good. what Principles can enable a Man to consult the real good of his fellow citizens, without being diverted from his generous purpose by a regard to their opinion concerning him, like those of the Christian who can be satisfied with the approbation of his own mind, and who tho not insensible to due praise, can despise Calumny, and steadily Overlooking every thing which is intermediate, patiently wait for the Day of Retribution.
          
          Our Government is in as Critical a state, as it respects our Foreign connections, as it has ever known Since its commencment, particularly as it respects France, who have unprovokedly insulted our Government by their Minister, Plunderd our Commerce by their cruizers, and openly broken their Treaties. in short with their Religion, all moral obligation appears to have shared the same dissolution, so that Galick Faith will become a by word, and a reproach, which verifies the observations just resited, that there are no principles like the Christian to bind either the Faith or practise of Nations or individuals—
          May the prayers of all good people, be offerd up with equal Sincerity, for the Success and prosperity of the Government: under the new Head, as for his predecessor for the effectual fervent prayer of the Righteous, availeth much.
          I hope the arduous Task difficult as it is, will be discharg’d with wisdom, firmness, integrity, prudence, and impartiality, as may be instrumental in preserving to us, Peace, and respectability both at Home and abroad
          The vice Presidency having been allotted to mr Jefferson: will serve as a bond of union between the States. I have long known mr Jefferson, and have ever entertaind a Friendship for him; he is a Man of understanding, and of probity. tho he has been biased towards one Nation, and prejudiced against an other, I do not believe he would knowingly Sacrifice the interests of his Country to any foreign Nation. between him and mr Adams there has ever subsisted harmony. tho they have not accorded always in Sentiment, they have discented without warmth, or ill will, like Gentlemen, and mr Jefferson, I have not a Doubt will Support the President, nor do I fear any unpleasent Conduct from him at the Head of the Senate—
          I hope My Dear sister that you will Soon get the better of your infirmities and enjoy a more confirmd state of Health in future
          Cousin William was here last sunday as he wrote you. I do not expect him again untill he goes to Cambridge. I will render him the assistance you request. he appears to have every disposition to Do right, but we cannot expect the judgement of Age, upon the Shoulders of youth. experience is the best School. I know you will be gratified to hear from Your Nephews abroad; I received Letters from them this week. the vessel which brought them had 99 Days passage. they were dated 20 Nov’br they were both well.
          Sister Cranch said the other Day that she designd to write to you. She is well, but cousin Mary is very sick; I fear her complaints are

consumptive—a threatning cough— I am happy to learn that cousin B Smith is content with her Situation. how does that Laughter Loving Girl B Q S do.? I have mist her spirits this winter. Cherish the little pratler Abbe. She will with the rest of them, prove a comfort to you I trust. my Respects to mr Peabody whom I esteem for his many amiable qualities, and particularly for that value, and right estimation, he appears to have of the treasure he possesses. Louissa desires me to present her Duty to you, and Love to her Sister, and cousins Louissa is not deficient in writing to her Sister. ask cousin Betsy, if She can say as much?
          With Sincere regard and Sisterly affection / I Subscribe your
          
            A Adams
          
        